IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                      November 20, 2014 Session

                                       IN RE CLOEY R. ET AL.

                         Appeal from the Juvenile Court for Rhea County
                          No. 12-JV-61     James W. McKenzie, Judge




                  No. E2014-00924-COA-R3-PT-FILED-JANUARY 21, 2015


This is a termination of parental rights case, focusing on Cloey R. and Andrea H., the minor
children (“Children”) of Leonard H. (“Father”) and Laura R. (“Mother”). The Children were
taken into protective custody by the Tennessee Department of Children’s Services (“DCS”)
on July 26, 2012, upon investigation of environmental neglect and the Children’s exposure
to controlled substances. On May 16, 2013, DCS filed a petition to terminate the parental
rights of Father and Mother. Following a bench trial conducted on November 7, 2013, the
trial court granted the petition upon its finding, by clear and convincing evidence, that (1)
both parents failed to substantially comply with the reasonable responsibilities and
requirements set forth in the permanency plan, (2) Father failed to legitimate Cloey R., and
(3) Mother abandoned the Children by willfully failing to visit them for at least four months
preceding the filing of the termination petition. The court further found, by clear and
convincing evidence, that termination of both Father’s and Mother’s parental rights was in
the Children’s best interest. Father has appealed.1 Upon careful review of the record, we
reverse the trial court’s termination of Father’s parental rights for two reasons: (1) no
permanency plan was admitted into evidence upon which the trial court’s finding that Father
failed to substantially comply with the plan could be based and (2) Father’s standing as a
putative biological father precluded the application of the statutory ground of failure to
legitimate a child.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Reversed; Case Remanded

T HOMAS R. F RIERSON, II, J., delivered the opinion of the Court, in which C HARLES D.
S USANO, J R., C.J., and J OHN W. M CC LARTY, J., joined.



       1
           Mother is not a party to this appeal.
Andrew F. Tucker, Dayton, Tennessee, for the appellant, Leonard H.

Herbert H. Slatery, III, Attorney General and Reporter, and Ryan L. McGehee, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.

                                                  OPINION

                                 I. Factual and Procedural Background

       As pertinent to this action, DCS became involved with the family in response to a July
26, 2012 referral alleging environmental neglect and exposure of the Children to controlled
substances. At that time, Cloey was six years old, and Andrea was five years old. The
referral was to the home of the maternal grandmother (“Grandmother”), with whom Mother
and the Children had been residing. At the time of the referral, Mother was in custody at the
Rhea County Jail on drug-related charges, and Grandmother was caring for the Children.
The referral alleged that Father was the biological father of the Children, although Mother
was still legally married to John K., with whom she had not resided for several years. A third
child of Mother’s, Trevor K., also resided with Grandmother and was removed into
protective custody.2

      DCS investigator Stephanie Raulston testified that when she investigated
Grandmother’s home on July 26, 2012, Grandmother was living there with the Children and
a man purported to be her husband, D.W. Ms. Raulston described her observations of the
home’s condition and her interviews with the Children that day as follows:

              Upon arriving at the house, there was broken glass on the front porch
       under an air conditioner. [Grandmother] answered the door. She let me in the
       house. There was a hole in the floor about the size of a baseball right next to
       the front door. I observed feces in the home and a strong smell of urine. They
       did have some small, what appeared to be, Chihuahua dogs in the home. The
       home was cluttered. There were roaches on the ceilings, on the walls, coming
       out of light fixtures in the kitchen, bedroom, living room. There were some
       dead roaches also observed in different areas of the home. The sink was full
       of dishes. In the kitchen, there were fifteen canned food items, cereal, Ramen
       noodles, spaghetti sauce. That was in one cabinet. The refrigerator had
       mayonnaise, eggs, cheese, and bologna. In the freezer, it had tater tots, Kool-
       Aid and ice.

       2
           Trevor K. is not a subject of this appeal.

                                                        -2-
       The girls showed me their room. It was a very small room. It had a
twin bed, a dresser, a closet. The closet was empty. It had no clothes in it.
There were no sheets on the bed. There were no toys in the room. There were
no items on the wall. There was a hole right outside in the wall, which
appeared to be a hole from a dryer vent, but it wasn’t covered. The children
were observed to be dirty. Their clothes were dirty. They didn’t know the last
time they’d had a bath. Their feet were black, and their hair appeared to be
unbrushed for several days, so it was starting to mat.

       In the master bedroom, that’s where [Grandmother] reported that she
stayed. There were clothes piled up so much so that you couldn’t see the floor.
There was a washer in the hallway. [Grandmother] reported that it did work,
and there were clothes piled around the washer.

       I interviewed both girls. Cloey reported that her mother . . . was in jail
for drugs. She lives with her nanny and her papaw, referring to [Grandmother]
and [D.W.]. After she told me her mom was in jail for drugs, I asked her what
drugs were. She said she didn’t want to talk about it. She said she knows
what they are, but she didn’t want to talk about it. She said she had not seen
her dad, referring to [Father], because he beat up her mom. Cloey said her
mom and her dad are not supposed to be around each other.

        I also interviewed Andrea. Andrea also stated she knows what drugs
are, but she didn’t want to talk about drugs. She said she witnessed her mom
and dad punching each other. When asked about the cleanliness of the home,
Andrea stated the dogs use the bathroom in the house, but nobody cleans it up,
that’s why there were feces in the floor and the strong smell of urine in the
home. When I asked about their bedrooms and sleeping arrangements, Cloey
said she covers up with the blanket, Andrea said she sleeps on the couch.
Cloey also disclosed that the home has a lot of bugs and that they bite her.
However, I did not observe any bug bites on the parts of her body I could see.
She had on shorts and a t-shirt. I don’t know what was under the clothes, if
she had bug bites on her stomach or anything.

       Cloey also reported that her mom sold all of her toys. Because I asked
her, you know, where are your clothes? Where are your toys? And she said
her mom sold all of her stuff, specifically her toys. So they didn’t have any
toys.




                                       -3-
Ms. Raulston reported that toward the end of the interview with the Children, Cloey asked
the investigators to stay until they had dinner because Grandmother would feed the Children
if the investigators were there.

       When interviewed on the day of the Children’s removal, Grandmother stated that she
knew her home was inappropriate for the Children. She stated that she had attempted “bug-
bombing” the home but was unable to get rid of the bugs. She acknowledged taking
hydrocodone for back pain but did not have a prescription. Ms. Raulston administered a drug
screen, and Grandmother tested positive for amphetamine, benzodiazepine,
methamphetamine, opiates, oxycodone, and marijuana. Ms. Raulston also interviewed D.W.,
who told her that he and Grandmother tried to keep the home clean but could not. D.W.
tested negative for all controlled substances.

        As to Father, Grandmother denied knowing his whereabouts. Prior to the July 2012
referral regarding the Children, Ms. Raulston had been investigating a previous referral,
received on June 26, 2012, regarding Justice H., another child of Father’s by a different
mother.3 Ms. Raulston had been able to contact Father regarding Justice via text message on
July 10, 2012, two weeks prior to the instant referral. Father arranged to meet Ms. Raulston
at the DCS office as a result of the July 10 message, but he never appeared. Ms. Raulston
stated that after waiting for Father until a half-hour past their scheduled meeting time, she
attempted to contact him again via telephone and text message, but he did not respond.
Father again contacted her via text message on July 18, 2012, to say that he was renting a
house and would bring a copy of the lease by the DCS office. Father, however, did not
appear at the DCS office at that time and never delivered a copy of the lease. Ms. Raulston
subsequently attempted to contact Father when the Children were removed into protective
custody, utilizing the number Father had provided during the previous investigation, but the
number was out of service.

       On the day of the Children’s removal, Grandmother gave Ms. Raulston the name of
one relative as a possible foster placement, but upon investigation, that relative did not
qualify. Grandmother did not offer any other family members as possible foster parents, and
the Children were placed in a non-relative foster home. Ms. Raulston subsequently
interviewed Mother at the jail on July 27, 2012. According to Ms. Raulston, Mother claimed
she did not know Father’s whereabouts and was adamant that DCS not place the Children
with him due to his abusive behavior.


        3
          Father testified that he was in the process of divorcing his estranged wife, who was not Justice’s
mother, but was the mother of a fourth child claimed by Father, Nora. Father stated that he had previously
“taken himself to child support court” in an effort to establish visitation with Nora. Neither Justice nor Nora
is a subject of this appeal.

                                                     -4-
       Father’s first contact with DCS personnel after the Children’s removal into protective
custody was on August 1, 2012, when he appeared at the DCS office asking for information.
Ms. Raulston and her supervisor met with Father on that day. He reported living at a home
in Dayton, Tennessee, with a female roommate, C.R. He told Ms. Raulston at that time that
he was employed with a local plumbing company, earning approximately $400.00 a week.
Father disclosed what Ms. Raulston described as “a pretty lengthy criminal history.” He
provided a new cellular telephone number and explained that he had been employed at a
different job requiring a great deal of overtime when Ms. Raulston had been unable to
contact him.

        DCS case manager Christina Walsh testified that a permanency plan was established
during a child and family team meeting conducted by DCS with both parents on August 23,
2012. Ms. Walsh further testified in detail regarding the parents’ responsibilities and
requirements as set forth under the permanency plan, and Father acknowledged these
responsibilities. No permanency plan was admitted into evidence at trial, however, and no
permanency plan is in the record on appeal. The record also contains no date of entry for the
trial court’s ratification of the permanency plan or its subsequent revision.

        According to Ms. Walsh, Father’s responsibilities under the plan were to (1) submit
to random drug screens, and upon any positive result for controlled substances, undergo an
alcohol and drug assessment and follow resultant recommendations; (2) submit to a hair
follicle drug screen if required by DCS; (3) ensure that the Children were supervised at all
times by an appropriate, sober adult; (4) provide for the basic needs of the Children through
a legal income; (5) maintain stable, appropriate housing; (6) resolve all legal issues and abide
by all court orders; (7) follow all recommendations of the Children’s medical and dental
providers; (8) demonstrate involvement in the Children’s education, including participation
in Cloey’s individualized education program (“IEP”) meetings, (9) visit with the Children;
and (10) pay child support as ordered.

       At the time of the Children’s removal into protective custody, Father faced a pending
charge of arson in Rhea County Circuit Court. He was also subject to what the parties
referred to as a “domestic bond” upon an allegation of domestic violence.4 Subsequent to
the establishment of the permanency plan in August 2012, Father incurred drug-related
criminal charges in an incident occurring March 12, 2013. According to the Circuit Court
judgments presented at the termination hearing, Father subsequently pled guilty to arson and
to possession of less than .5 grams of methamphetamine, both Class C felonies, on
September 6, 2013. Father was sentenced for these convictions to a combined effective


         4
             The record contains no documentation of a domestic assault charge or a related bond or protective
order.

                                                       -5-
sentence of four years, including one year of incarceration and three years of community
corrections. Father testified at trial that he expected to be released into community
corrections on December 13, 2013, and that he would be serving probation for a total of six
years.

       Ms. Walsh testified that during the time period that the Children had been in
protective custody, Father had been incarcerated October 9, 2012, to October 10, 2012;
October 24, 2012, to October 25, 2012; November 2, 2012, through December 4, 2012;
December 6, 2012, through February 13, 2013; and March 12, 2013 through the date of trial
of November 7, 2013. According to Ms. Walsh, at one point prior to his most recent
incarceration, Father was arrested for violating a “domestic bond.” Ms. Walsh testified that
following the arrest for this violation, Father’s visitation with the Children was supervised
separately from Mother’s visitation by foster parents in Rhea County. Also subsequent to
establishment of the permanency plan, Mother was convicted of possession of a schedule II
controlled substance, a misdemeanor, on February 12, 2013, and sentenced to eleven months,
twenty-nine days of supervised probation.

        Ms. Walsh further testified that the Children were adjudicated dependent and
neglected as to both parents, an adjudication that, according to the termination petition, was
entered by the juvenile court on December 20, 2012. It is undisputed that the permanency
plan was revised on April 22, 2013, with Father present and with his responsibilities and
requirements remaining essentially the same. Ms. Walsh reported that DCS also added the
goal to the revised plan of seeking adoption for the Children in the event that reunification
efforts proved unsuccessful. As with the original permanency plan, the revised plan was not
admitted into evidence at trial and is not in the record on appeal.

       On May 16, 2013, DCS filed a petition to terminate the parental rights of both parents,
alleging grounds of (1) both parents’ abandonment of the Children through failure to visit,
(2) both parents’ abandonment of the Children through failure to support, (3) both parents’
substantial noncompliance with the permanency plan, (4) Father’s abandonment of the
Children through wanton disregard for their welfare prior to his incarceration, and (5) as to
Cloey, Father’s failure to establish paternity. Following a review hearing conducted on
August 15, 2013, the trial court found that attempted service of process upon Mother had
been ineffective and that Mother had failed to present herself to the court. In its order
memorializing this review hearing, entered January 21, 2014, the court appointed counsel to
represent Father and attorney Justin Angel as guardian ad litem for the benefit of the
Children.

      On November 7, 2013, the trial court conducted a bench trial, during which Father
appeared while in the custody of the Rhea County Jail. At this point, the court found that

                                             -6-
Mother had been properly served with notice of the trial, but Mother failed to appear. In an
order entered April 15, 2014, the trial court found that grounds existed to terminate the
parental rights of both parents. As pertinent to Father’s appeal, the court found, by clear and
convincing evidence, that Father (1) failed to substantially comply with the reasonable
responsibilities and requirements of the permanency plan as to both Children and (2) failed
to legitimate Cloey. The court determined that DCS had failed to show clear and convincing
evidence that Father abandoned the Children prior to his incarceration. Having found
statutory grounds to terminate both parents’ rights to the Children, the court further found,
by clear and convincing evidence, that it was in the best interest of the Children to terminate
both Mother’s and Father’s parental rights. Father timely appealed.

                                     II. Issues Presented

       On appeal, Father presents four issues, which we have restated as follows:

       1.     Whether the trial court properly exercised personal jurisdiction in terminating
              Father’s parental rights to Cloey R.

       2.     Whether the trial court erred by finding clear and convincing evidence that
              Father failed to substantially comply with the responsibilities and requirements
              of his permanency plan and was afforded a reasonable time in which to do so.

       3.     Whether the trial court erred by finding clear and convincing evidence that
              DCS made reasonable efforts to assist Father in substantially complying with
              the responsibilities and requirements set forth in the permanency plan.

       4.     Whether the trial court erred by finding clear and convincing evidence that it
              was in the best interest of the Children to terminate Father’s parental rights.

                                  III. Standard of Review

        In a termination of parental rights case, this Court has a duty to determine “whether
the trial court’s findings, made under a clear and convincing standard, are supported by a
preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006). The
trial court’s findings of fact are reviewed de novo upon the record, accompanied by a
presumption of correctness unless the evidence preponderates against those findings. Id.;
Tenn. R. App. P. 13(d). Questions of law, however, are reviewed de novo with no
presumption of correctness. In re Bernard T., 319 S.W.3d 586, 597 (Tenn. 2010). The trial
court’s determinations regarding witness credibility are entitled to great weight on appeal and



                                              -7-
shall not be disturbed absent clear and convincing evidence to the contrary. See Jones v.
Garrett, 92 S.W.3d 835, 838 (Tenn. 2002).

       “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling, 92
S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not absolute
and parental rights may be terminated if there is clear and convincing evidence justifying
such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct.
App. 1988) (citing Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599
(1982)). As our Supreme Court has instructed:

              In light of the constitutional dimension of the rights at stake in
              a termination proceeding under Tenn. Code Ann. § 36-1-113,
              the persons seeking to terminate these rights must prove all the
              elements of their case by clear and convincing evidence. Tenn.
              Code Ann. § 36-1-113(c); In re Adoption of A.M.H., 215 S.W.3d
              at 808-09; In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).
              The purpose of this heightened burden of proof is to minimize
              the possibility of erroneous decisions that result in an
              unwarranted termination of or interference with these rights. In
              re Tiffany B., 228 S.W.3d 148, 155 (Tenn. Ct. App. 2007); In re
              M.A.R., 183 S.W.3d 652, 660 (Tenn. Ct. App. 2005). Clear and
              convincing evidence enables the fact-finder to form a firm belief
              or conviction regarding the truth of the facts, In re Audrey S.,
              182 S.W.3d 838, 861 (Tenn. Ct. App. 2005), and eliminates any
              serious or substantial doubt about the correctness of these
              factual findings. In re Valentine, 79 S.W.3d at 546; State, Dep’t
              of Children’s Servs. v. Mims (In re N.B.), 285 S.W.3d 435, 447
              (Tenn. Ct. App. 2008).

In re Bernard T., 319 S.W.3d at 596.

                       IV. Personal and Subject Matter Jurisdiction

       At the outset of his argument on appeal, Father asserts that the trial court lacked
personal jurisdiction over him to terminate his parental rights as to Cloey because “no claim
of legitimacy was ever established.” Father states that “[t]herefore, this appeal will deal
solely with the termination of parental rights between Appellant and Andrea [H.].” Father
offers no further authority for his assertion regarding personal jurisdiction. DCS maintains
that the trial court properly exercised jurisdiction in terminating Father’s parental rights.

                                              -8-
DCS, however, fails, as does Father, to distinguish between personal and subject matter
jurisdiction. We conclude that the trial court properly exercised both personal jurisdiction
over Father and subject matter jurisdiction over his parental rights to Cloey, as well as to
Andrea. See Tenn. R. App. P. 13(b) (requiring this Court to “consider whether the trial and
appellate court have jurisdiction over the subject matter, whether or not presented for
review”).

       As our Supreme Court has explained:

               In order to adjudicate a claim, a court must possess both subject matter
       jurisdiction and personal jurisdiction. Brown v. Brown, 155 Tenn. 530, 296
S.W. 356 (1927). Subject matter jurisdiction relates to the nature of the cause
       of action and the relief sought and is conferred by the sovereign authority
       which organizes the court. Cooper v. Reynolds, 77 U.S. 308, 10 Wall. 308, 19
L. Ed. 931 (1870); Turpin v. Conner Bros. Excavating Co., Inc., 761 S.W.2d
296, 297 (Tenn. 1988). Personal jurisdiction, by contrast, refers to the court’s
       authority to adjudicate the claim as to the person. Id.

Landers v. Jones, 872 S.W.2d 674, 675 (Tenn. 1994).

      As to personal jurisdiction, it is undisputed that Father received proper service of
process regarding the petition for termination of his parental rights and that both parents and
the Children were domiciled in Tennessee at the time of the petition’s filing. Moreover,
Father waived any objection to personal jurisdiction by making a voluntary “general
appearance” before the court in order to defend the suit on the merits, rather than a “special
appearance” for the purpose of contesting personal jurisdiction. See id. at 676.

        As to subject matter jurisdiction, it is also undisputed that Father claimed at all times
throughout the proceedings to be the biological father of both Cloey and Andrea and that he
voluntarily entered into a permanency plan on August 23, 2012, to maintain the parental
rights he claimed. Regarding the parental rights of a putative biological father, Tennessee
Code Annotated § 36-1-117(c) provides in pertinent part:

       (c)    The parental rights of the putative biological father of a child who has
              not filed a petition to establish paternity of the child or who has not
              established paternity of the child who is the subject of an adoption
              proceeding and who meets any of the following criteria shall be
              terminated by surrender, parental consent, termination of parental rights
              pursuant to § 36-1-113, or by waiver of interest, before the court may
              enter an order of adoption concerning that child:

                                               -9-
              ***


              (2)    The biological father has been specifically identified to the
                     petitioners or their attorney, or to the department, the licensed
                     child-placing agency, or the licensed clinical social worker
                     involved in the care, placement, supervision, or study of the
                     child as the child’s father by the child’s biological mother in a
                     sworn, written statement or by other information that the court
                     determines to be credible and reliable;

              (3)    The biological father has claimed to the child’s biological
                     mother, or to the petitioners or their attorney, or to the
                     department, a licensed child-placing agency, or a licensed
                     clinical social worker who or that is involved in the care,
                     placement, supervision, or study of the child that the biological
                     father believes that the biological father is the father of the
                     child; provided, that if the biological father has previously
                     notified the department of the biological father’s claim to
                     paternity of the child pursuant to the provisions of the putative
                     father registry, § 36-2-318(e)(3), the biological father shall be
                     subject to all the requirements for waiver of notice provisions of
                     § 36-2-318(f)(2) and to all requirements for filing a paternity
                     petition;

              (4)    The biological father is recorded on the child’s birth certificate
                     as the father of the child;

              (5)    . . . or

              (6)    The biological father has entered a permanency plan under the
                     provisions of title 37, chapter 2, part 4, or under similar
                     provisions of any other state or territory in which the biological
                     father acknowledges paternity of the child.

See also In re Bernard, 319 S.W.3d at 598 (delineating the statutory criteria to qualify an
individual as a child’s putative biological father).

       Father does not dispute the trial court’s jurisdiction over the action to terminate his
parental rights to Andrea because he was listed as Andrea’s father on her birth certificate.

                                             -10-
See Tenn. Code Ann. § 36-1-117(c)(4). Although the identity of Cloey’s biological father
was not identified on her birth certificate, Father nonetheless met the relevant statutory
criteria of a putative biological father to Cloey at the time of the termination petition’s filing
because he (1) claimed to be Cloey’s father to all parties involved in the action, including
DCS, from at least the time of his appearance at the DCS office on August 1, 2012, and (2)
entered a permanency plan regarding Cloey on August 23, 2012. See Tenn. Code Ann. § 36-
1-117(c)(3), (6). In addition, subsection -117(c)(2) arguably would apply to Father despite
the lack of a sworn statement from Mother regarding his paternity because the court was
presented with “other information,” including testimony from Father and DCS personnel, that
it clearly deemed “credible and reliable” as to Father’s status as a putative biological father.
Father need only meet one of the statutory criterion to be considered a putative biological
father. See Tenn. Code Ann. § 36-1-117(c); In re Bernard, 319 S.W.3d at 598. The trial
court properly exercised both personal and subject matter jurisdiction in adjudicating this
action.

                                V. Failure to Legitimate Child

        Father does not present the related issue on appeal of whether the trial court erred in
finding by clear and convincing evidence that his parental rights to Cloey should be
terminated based upon the statutory ground of his failure to legitimate Cloey as his child. We
address this issue because DCS has cited the interplay of Tennessee Code Annotated §§ 36-
1-117(c) and 36-1-113(g)(9) in its defense of the trial court’s proper exercise of jurisdiction
and because the trial court cited both code sections in its finding regarding this ground. See
Tenn. R. App. P. 13(b). Having found that Father qualified as a putative biological father
to Cloey at the time of trial, we conclude that the trial court erred by applying the ground of
failure to legitimate pursuant to Tennessee Code Annotated § 36-1-113(g)(9)(vi).

      Tennessee Code Annotated § 36-1-113 (2014) lists the statutory grounds for
termination of parental rights, providing as follows:

       (a) The chancery and circuit courts shall have concurrent jurisdiction with the
       juvenile court to terminate parental or guardianship rights to a child in a
       separate proceeding, or as a part of the adoption proceeding by utilizing any
       grounds for termination of parental or guardianship rights permitted in this part
       or in title 37, chapter 1, part 1 and title 37, chapter 2, part 4.

       ***

       (c) Termination of parental or guardianship rights must be based upon:



                                              -11-
                (1) A finding by the court by clear and convincing evidence that
                the grounds for termination of parental or guardianship rights
                have been established; and

                (2) That termination of the parent’s or guardian’s rights is in the
                best interests of the child.

      Tennessee Code Annotated § 36-1-113(g)(9) provides regarding this ground for
termination of parental rights in relevant part:

       (9)(A)          The parental rights of any person who, at the time of the filing
                       of a petition to terminate the parental rights of such person or,
                       if no such petition is filed, at the time of the filing of a petition
                       to adopt a child, is not the legal parent or guardian of such child
                       or who is described in § 36-1-117(b) or (c) may also be
                       terminated based upon any one (1) or more of the following
                       additional grounds:

       ***

                       (vi)   The person has failed to file a petition to establish
                              paternity of the child within thirty (30) days after notice
                              of alleged paternity by the child’s mother, or as required
                              in § 36-2-318(j), or after making a claim of paternity
                              pursuant to § 36-1-117(c)(3); . . .

        In finding clear and convincing evidence upon this statutory ground, the trial court
stated in relevant part:

       [Father] is the presumptive father of Andrea as his name appears as the father
       on the child’s birth certificate. It is uncontroverted that he never followed
       through with legal legitimation of Cloey, despite his assertion that he had DNA
       testing, proof of which he never provided, which showed he was the biological
       father. Cloey is the legal child of [Mother’s] former husband and DCS asserts
       its intention to file the appropriate pleadings against that father. Clear and
       convincing proof was presented that [Father] failed to legitimate Cloey [R.],
       as required by law, which is ground for termination of his parental rights
       pursuant to T.C.A. §§ 36-1-113(g)(9) and 36-1-117(c).




                                               -12-
        Although the trial court’s reading of the statute is understandable, our Supreme Court
has previously held that “[t]he grounds for termination in Tenn. Code Ann. § 36-1-113(g)(9)
cannot be used to terminate the rights of a person who is a child’s biological parent, legal
parent, or putative biological father at the time the termination petition is filed.” See In re
Bernard, 319 S.W.3d at 599. In In re Bernard, the Supreme Court delineated the statutory
criteria qualifying an individual as a “putative biological father” pursuant to subsection
117(c), as explained above. Id. at 598. The Court then isolated the termination of the
father’s parental rights at issue to one of five children as properly terminated pursuant to
Tennessee Code Annotated § 36-1-113(g)(9) because as to that one child only, Father had
been proven not to be the biological father prior to the time the termination proceeding was
filed and so had no legal relationship to the child. Id. at 602. As the Bernard Court
explained:

              The grounds for termination in Tenn. Code Ann. § 36-1-113(g)(2)-(3)
       apply to legal parents and putative biological fathers. Accordingly, these
       grounds for termination apply to Junior D’s relationship with Bernard T., Judy
       T., Joshua T., and Jacquline T. They cannot apply to Junior D.’s relationship
       with Jordan T. because Junior D. is not Jordan T.’s legal parent, biological
       parent, or putative biological father. By the same token, the grounds for
       termination in Tenn. Code Ann. § 36-1-113(g)(9)(A)(iv), (vi) can apply only
       to Junior D.’s relationship with Jordan T. because, at the time the termination
       proceeding was filed, Jordan T. was the only child who was neither Junior D.’s
       biological child, legal child, or putative biological child.

Id.; but see In re Dixie M.M., No. M2012-01226-COA-R3-PT, 2012 WL 4474155 at *7-8
(Tenn. Ct. App. Sept. 27, 2012) (affirming the trial court’s application of the statutory ground
contained in Tenn. Code Ann. § 36-1-113(g)(9)(iii) to terminate a putative biological father’s
parental rights).

        In the instant action, we have determined that Father qualified as a putative biological
father to Cloey at the time the termination proceeding was filed pursuant to Tennessee Code
Annotated § 36-1-117(c). As the applicable interpretation expressed in In re Bernard has not
been overturned by the Tennessee Supreme Court, we reverse the trial court’s application of
Tennessee Code Annotated § 36-1-113(g)(9)(vi) to terminate Father’s parental rights to
Cloey.

       We note also upon our review of the record that subsequent to the instant final
judgment, the trial court entered a “Full Guardianship Order,” on May 22, 2014, awarding
full guardianship of the Children to DCS and noting that an Order of Paternity had been
entered in the Rhea County Circuit Court memorializing that DNA testing conducted on

                                              -13-
November 2, 2007, proved that Father was the biological father of Cloey. The Guardianship
Order also confirms that John K., Mother’s husband, surrendered “any parental rights that
he might have” to the Children on February 27, 2014. The Order of Paternity was not
included in the record, and no date for its entry was offered in the Guardianship Order.

                  VI. Substantial Noncompliance with Permanency Plan

       In regard to his parental rights to Cloey, Father relies upon his argument that the trial
court lacked personal jurisdiction to terminate his parental rights and states in his brief on
appeal that his non-jurisdictional issues are presented only as they apply to Andrea.
Generally, we restrict appellate review to those issues presented on appeal. See Tenn. R.
App. P. 13(b). In this case, however, the trial court’s findings regarding the statutory ground
of substantial noncompliance with the permanency plan affect both Cloey and Andrea. We
therefore exercise our discretion to consider this issue as to Father’s parental rights to both
Children in order to prevent needless litigation, injury to the interests of the Children and the
public, and prejudice to the judicial process. See id.

      Tennessee Code Annotated § 36-1-113(g)(2) provides regarding this ground for
termination of parental rights:

              (2) There has been substantial noncompliance by the parent or
              guardian with the statement of responsibilities in a permanency
              plan pursuant to the provisions of title 37, chapter 2, part 4[.]

        The trial court found clear and convincing evidence that Father failed to substantially
comply with the reasonable responsibilities set out in the permanency plan. However, neither
the original nor the revised permanency plan was admitted into evidence at trial for the
court’s consideration. No permanency plan is contained in the record on appeal for our
review. This Court has repeatedly held that “when DCS is relying on substantial
noncompliance with the permanency plan as a ground for termination of parental rights, it
is essential that the plan be admitted into evidence.” In re A.J.R., No. E2006-01140-COA-
R3-PT, 2006 WL 3421284 at *4 (Tenn. Ct. App. Nov. 28, 2006). For this reason, we reverse
the trial court’s finding that Father’s parental rights to the Children should be terminated
based upon his failure to substantially comply with the responsibilities and requirements set
out in the permanency plan.

       In its findings regarding this issue, the trial court summarized Ms. Walsh’s undisputed
testimony regarding Father’s responsibilities and requirements under the permanency plan.
In finding Father in substantial noncompliance, the court stated in relevant portion:



                                              -14-
               Clear and convincing proof was also presented that [Father] has not
       substantially complied with the Permanency Plan requirements. He did present
       certificates of completion for programs he was able to take while incarcerated,
       but due to his incarceration for all but 40 days of the children’s tenure in
       custody, he has not established stable housing or income for himself, let alone
       the children. Proof was presented that he has not visited with the children
       since October 2012, which is primarily due to his incarceration; however, the
       Court finds that he committed criminal acts and tested positive for
       methamphetamine and marijuana since the children were placed in custody,
       knowing that his willful actions would detrimentally affect his ability to be
       reunified with his children. [Father] remains incarcerated and will have 6
       years of probation upon his release. DCS provided clear and convincing
       [evidence] that [Father] has not substantially complied with the tasks on the
       permanency plan which is ground for termination of his parental rights
       pursuant to T.C.A. §§ 36-1-113(g)(2) and 27-2-403(a)(2).

       The trial court, however, was not presented during the termination proceedings with
the permanency plan upon which DCS relied, nor even with the subsequent revised plan, for
its consideration. In In re A.J.R., this Court held that DCS had failed to meet its burden of
proof regarding this statutory ground when the original permanency plan containing all of
the responsibilities for the mother upon which DCS relied had not been admitted into
evidence at trial, even though subsequent revised permanency plans containing some of the
same responsibilities had been admitted into evidence. In re A.J.R., 2006 WL 3421284 at
*4. As this Court explained:

       In Dep’t of Children’s Services v. D.W.J., this court made the following
       pertinent comments, which apply equally to this case:

                      Needless to say, the permanency plan must be admitted
              into evidence before the trial judge can consider it and it must be
              properly included in the record on appeal before we can
              consider it. The permanency plan was not admitted into
              evidence at any time during the trial . . . Tenn. R. Juv. P. 28(c)
              requires the proper admission of documents into evidence before
              they can be considered by the trial judge. Although various
              witnesses referred in their testimony to the permanency plan and
              its contents, their testimony was only an incomplete and vague
              description of the contents of the plan. Without the plan in
              evidence, the trial judge could not have properly made the
              required factual determinations regarding the plan. Without the

                                             -15-
                plan in evidence, we do not have an adequate record from which
                to review the trial court’s decision. DCS had the burden of
                producing clear and convincing evidence that the requirements
                of the permanency plan involving Mother’s children were
                reasonable and related to remedying the conditions that
                necessitated the children’s removal from her custody; that DCS
                had made reasonable efforts to assist Mother in complying with
                the plan; and that Mother had failed to substantially comply with
                the plan.

        Dep’t of Children’s Services v. D.W.J., No. E2004-02586-COA-R3-PT, 2005
WL 1528367, at *3 (Tenn. Ct. App. E.S., June 29, 2005). As in D.W.J., a case
        worker in this case testified as to some of the requirements of the plan. This
        is not sufficient. The permanency plan must be introduced into evidence in a
        case where termination is sought on ground of substantial noncompliance with
        the plan pursuant to T.C.A. § 36-1-113(g)(2). Accordingly, we hold that DCS
        failed to meet its burden of proof regarding its allegations of substantial
        noncompliance with the permanency plan because the plan was not introduced
        into evidence and made part of the record.

In re A.J.R., 2006 WL 3421284 at *4-5. See also In the Matter of B.P.C., No. M2006-02084-
COA-R3-PT, 2007 WL 1159199 at *8 (Tenn. Ct. App. Apr. 18, 2007) (“In this case, the
permanency plan was never admitted into evidence and so cannot form the basis for
terminating parental rights.”); In re T.N.L.W., No. E2006-01623-COA-R3-PT, 2007 WL
906751 at *5 (Tenn. Ct. App. Mar. 26, 2007) (“Because the initial permanency plan was not
introduced into evidence, DCS has failed to prove by clear and convincing evidence its
allegations that Mother was in substantial noncompliance with the initial permanency plan.”).

        As explained in In re A.J.R., the trial court cannot rely upon a DCS case worker’s
testimony regarding the requirements of the permanency plan when terminating parental
rights upon this ground but must actually consider the permanency plan in evidence. In re
A.J.R., 2006 WL 3421284 at *5. We therefore conclude that DCS failed to meet its burden
of proof regarding its allegations that Father failed to substantially comply with the
permanency plan. We reverse the trial court’s finding upon this statutory ground as to both
Children.5


        5
         Father also presents what he classifies as a separate issue: whether the trial court erred by finding
that he was afforded sufficient time to substantially comply with the permanency plan. We note that Father

                                                                                                (continued...)

                                                    -16-
                                 VII. Reasonable Efforts by DCS

        Father also asserts that the trial court erred in finding that DCS made reasonable
efforts to assist him in complying with the responsibilities set out in the permanency plan
pursuant to Tennessee Code Annotated § 37-1-166(g)(2014). See State Dep’t of Children’s
Servs. v. Estes, 284 S.W.3d 790, 801 (Tenn. Ct. App. 2008). (“The State has the burden of
proving by clear and convincing evidence that its efforts at reunification were reasonable
under all of the circumstances.”). Because DCS was unable to carry its burden of proving
the responsibilities required of Father under the permanency plan without admitting the plan
into evidence, this issue is pretermitted as moot. See, e.g., In re Brandon T., No. M2009-
02459-COA-R3-PT, 2010 WL 3515677 at *5 (Tenn. Ct. App. Sept. 8, 2010) (“Given the
absence of an affidavit of reasonable efforts, relevant permanency plans, or specific proof
regarding the permanency plan requirements, the trial court could not properly determine by
clear and convincing evidence that DCS had met its burden of proof on reasonable efforts
regarding the three oldest children.”).6

                                  VIII. Best Interest of Children

        Having determined that the trial court’s findings regarding statutory grounds for
terminating Father’s parental rights to the Children must be reversed, we further determine
that the issue of whether termination of Father’s rights was in the Children’s best interest is
pretermitted as moot. See In re Audrey S., 182 S.W.3d at 878 (“By the time the court reaches
the best interests analysis, it will have already made a finding, supported by clear and
convincing evidence, that the parent is unfit or poses a risk of substantial harm to the welfare
of the child.”).

       We stress, however, that reversal of the judgment terminating Father’s parental rights
to Cloey and to Andrea does not affect physical custody of the Children. We recognize the
instability and uncertainty of Father’s future at the time of the termination proceedings,
including his six years remaining on probation and his previous history of substance abuse
and probation violation. We recognize also the testimony presented at trial that the Children
were flourishing in the foster parents’ home. Absent further orders, the trial court’s prior
order placing the Children in the protective custody of DCS remains in place.

        5
         (...continued)
cites no authority that would prohibit as unreasonable the time period allowed in this case for Father to
comply with the permanency plan. This issue, however, is pretermitted as moot.
        6
        We note that while the termination petition contains a sworn statement from Ms. Walsh concerning
reasonable efforts exerted by DCS, the record contains no affidavit of reasonable efforts pursuant to
Tennessee Code Annotated § 37-1-166(c).

                                                  -17-
                                       IX. Conclusion

       The judgment of the trial court terminating the parental rights of Father is reversed as
to both Children. The judgment of the trial court terminating the parental rights of Mother
was not at issue on appeal. Costs on appeal are taxed to the appellee, the Tennessee
Department of Children’s Services. This case is remanded to the trial court, pursuant to
applicable law, for collection of costs assessed below and any further proceedings that may
be required.




                                                    _________________________________
                                                    THOMAS R. FRIERSON, II, JUDGE




                                             -18-